Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 1 of 11




                         EXHIBIT     1
           Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 2 of 11


                              NON-DISCLOSURE / NON-USE AGREEMENT
                          FOR AN EVALUATION OF AN EDUCATION PROGRAM

                     This agreement ("Agreement") is dated October 1,2019 between
 The Department of Education of the City of New York with an address at 52 Charbers Street, New York,
                                     New York 10007 (the "DOE")
                                                   and
  The Pacific Legal Foundation with an address at 930 G Street, Sacramento , CA94874 ("Recipient" and
                                 together with the DOE, "the Parties"),

And relates to an evaluation of admissions to the Specialized High Schools for classes entering in September
                              20I6 through September 2020 (the "Evaluation')

The Parties agree as follows:
1.   The DOE shall provide the Recipient the following data (the "Student Dataset") for each eighth-grade
     student who took the Specialized High School Admissions Test (the "SHSAT") for admission to the
     DOE's Specialized High Schools ("SHS") in the classes entering in September 2016, Septernber 2017,
     September 2018, September 2019, and Septernber 2020: (1) the student's score on the SHSAT; (2) the
     student's school choices in order of preference; (3) the student's race; (4) the middle school the student
     attended; (5) whether or not the middle school attended was a private school; (6) whether or not the
     middle school attended had an Economic Needs Index ("EM") of 60%o or above according to the
     Demographic Snapshot data available at the time an Invitation to participate in the Discovery Program
     was or would have been sent; (7) whether the student received an Offer based on hislher SHSAT score
     and if so, to which school; (8) whether the student received an Invitation to participate in the Discovery
     Program and if so, to which school; (9) whether the student received an Offer to participate in the
     Discovery Program and if so, to which school. In addition, for eighth-grade students who took the
     SHSAT for admission in the classes entering in September 2017, September 2018, September 2079, and
     September 2020: (a) whether the student met the individual criteria for "disadvantaged" as used to
     determine eligibility for the Discovery Program that were in effect when the student's SHSAT exam
     results were initially processed and Discovery Invitations were made; or (b) whether it was unknown,
     when the student's SHSAT exarn results were initially processed and Discovery lnvitations were made,
     whether the student met the applicable individual criteria for "disadvantaged." For eighth-grade students
     who took the SHSAT for admission in the class entering in Septernber 2016, the DOE shall provide the
     Recipient the information in (a) and (b) in the preceding sentence for only those students who scored
     below the cut-off score for admission based on SHSAT score and at or above the cut-off score for the
     Discovery Program.


2.   The Recipient acknowledges that it is the DOE's position that the Student Dataset, in whole or in any
     part, constitutes personally identifiable information ("PII") pursuant to 20 U.S.C.I232g and as defined
     in the regulations promulgated thereunder,34 C.F.R. ParI99 (collectively, "FERPA"), in that the Student
     Dataset includes information that, alone or in combination, is linked or linkable to a specific student that
     would allow a reasonable person in the school community, who does not have personal lcrowledge of the
     relevant circumstances, to identify the student with reasonable certainty, as denoted in the definition of
     PII found at 34 C.F.R. $99.3. The Recipient agrees to hold the Student Dataset con{idential pursuant to
     applicable provisions of state and federal laws, including but not limited to FERPA and New York
     Education Law $2-d and any applicable regulations promulgated thereunder.
3.   The Recipient represents and agrees that its use of the Student Dataset is subject to the provisions of 34
     C.F.R. $99.31(aX3) and $99.35, in that the Recipient is conducting an evaluation of the Discovery
     Program, a federal and/qr state supported education program (the "Evaluation"). The Recipient agrees
     that the sole purpose of the Evaluation, and the sole use to which the Student Dataset will be put, is to
     determine the effect the changes to the Discovery Program announced in June 2018 had and will have on
     the admission of students to the SHS. The Recipient agrees that it is hereby designated as the authorized
           Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 3 of 11


     representative of the DOE for the sole purpose of conducting the Evaluation and that the DOE will not be
     responsible for or bound to any conclusions or recommendations that may be made in or as the result of
     the Evaluation.
4.   The Recipient acknowledges and agrees that the Student Dataset constitutes "Protected Material" as that
     term is defined in the Stipulated Protective Order and Clawback Agreement stipulated to by the
     Recipient and the NYC Office of Corporation Counsel (the "Protective Order"), ro ordered by the
     Honorable Edgardo Ramos on May 16,2019 in Christa McAulffi Intermediate School PTO, Inc., et al v.
     Bill de Blasio in his fficial capacity as Mayor of New York, et ano.,U.S.D.C., S.D.N.Y. No. 18 CV
     11657 (ER)(OTW) (the "Action"). This Agreement shall control concerning the Student Dataset to the
     extent there is any conflict between the terms of this Agreement and the Protective Order.
5.   The Recipient shall disclose the Student Dataset only to its employees (hereinafter referred to as
     "Personnel"), and its nonemployee agents, consultants, or subcontractors (hereinafter collectively
     referred to as "Non-Employee Recipients," and together with Personnel, "Authorized Users") who need
     to access, use, or disclose the Student Dataset in order to carry out the Evaluation and in those instances
     only to the extent justifiable by that need. The Recipient shall ensure that all such Authorized Users
     comply with the terms of this Agreement. The Recipient agrees to ensure that any Non-Employee
     Recipients execute a non-disclosure agreement that includes confidentiality and data-security obligations
     equivalent to, and no less protective than, those found in this Agreement, a copy of which is Attachment
     D hereto.
6.   The Recipient agrees to conduct the Evaluation         in a manner that does not permit the personal
     identification or re-identification of DOE parents or students, and shall not provide access to the Student
     Dataset to anyone other than Authorized Users with legitimate interests in the Student Dataset.
7.   As required by New York Education Law $2-d, the Recipient shall (a) ensure that all Authorized Users
     with access to the Student Dataset are trained in their responsibilities under applicable law and
     understand the privacy and data-security obligations of this Agreement; (b) adhere to a data-privacy and
     security plan (the "Plan"), attached hereto as Attachment A, and shall maintain reasonable
     administrative, technical, and physical safeguards to protect the security, confidentiality, and integrity of
     the Student Dataset; (c) use encryption technology to protect the Student Dataset while in electronic
     transmission or in its custody from unauthoized disclosure; and (d) comply with the DOE Parents' Bill
     of Rights for Data Privacy and Security, attached hereto as Attachment B-1. The Recipient shall
     complete the Supplemental Information section, attached hereto as Attachment B-2, and append it to this
     Agreement.
8.   The Recipient agrees that its Plan shall include (i) data-privacy protections, including processes to ensure
     that personally identifiable information is not included in public reports or other public documentS; and
     (ii) data-security protections, which may include, as is reasonable under the circumstances, data-systems
     monitoring, data encryption, incident-response plans, limitations on access to the Student Dataset,
     safeguards to ensure that the Student Dataset is not accessed by unauthorized persons when transmitted
     over coflrmunication networks, and destruction of the Student Dataset when no longer needed in
     accordance with Section 11 of this Agreement. The Recipient shall neither retain nor incorporate any of
     the Student Dataset into any database or any medium other than as may be required for the Evaluation.
g.   Pursuant to the requirements of 34 C.F.R. $$ 99.32 and99.33,the Recipient agrees to maintain a log of
     all requests it receives from any third party (including parents, students, and parties authorized by parents
     or students) to amend, inspect, obtain copies of, or otherwise access the Student Dataset, and to provide
     copies of such log to the DOE upon request.
10. kr the event that disclosure of the Student Dataset is required of the Recipient under the provision of any
    law, judicial order or lawfully issued subpoena, the Recipient will (a) promptly notify the NYC Office of
    Corporation Counsel of the obligations to make such disclosure sufficiently in advance of the disclosure,
    if possible, to allow the DOE to seek a protective order or to make any notifications required by law, and
    (b) disclose the Student Dataset only to the extent (i) allowed under a protective order, if any, or (ii)
    necessary to comply with the law or court order.
                    Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 4 of 11


        1   I   . Pursuant to the requirements of 34 C.F.R. $99.3 5(aX3)(CXii), the Recipient agrees to destroy the Student
                  Dataset when it is no longer needed for the purpose of the Evaluation. The Recipient acknowledges and
                  agrees that it must do so no later than the expiration of any right to appeal or seek certiorari from the
                  final determination in the Action. The Recipient shall certi$/, in writing, that all of the foregoing
                  materials have been destroyed in accordance with this Agreement via the 'Certificate of Records
                 Disposaln'form attached to this Agreement as Attachment C.
        12. The Recipient shall promptly notiff the NYC Office of Corporation Counsel, without unreasonable
            delay, ofany unauthorized release, use or disclosure of, or access to, the Student Dataset, whether by the
            Recipicnt, its Authorized Users or any other parly that shall have gained access to the Student Dataset
            ("Reportable Data Event"). Moreover, to the extent (a) New York Education Law 2-d or any other law or
            regulation requires parties affected by the Reportable Data Event to be notified, and (b) the Reportable
                 Data Event is not solely attributable to the acts or omissions of the DOE, the Recipient shall be
                 responsible, at its own cost and expense, to notiff in writing all persons affected by the Reportable Data
                 Event. The Recipient agrees to assist and collaborate with the DOE in ensuring that required notifications
                 shall be clear, concise, use language that is plain and easy to understand, and, to the extent available,
                 include: (a) a hrief description of the Reportable Data Event, the dates of the incident and the date of
                 discovery, if known; (b) a description of the elements of the Student Dataset affected; (c) an estimate of
                 the number of records affectedi (d) a brief description of the investigation or plan to investigate; and (d)
                 contact information fbr representatives who can assist parents or adult students that have additional
                 questions. The Recipient shall provide any records or other information the DOE requires to investigate
                 the incident or to effectuate the notifications.
        13. This Agreement may be executed by the Parties hereto in separate counterparts, each of which when
            executed and delivered shall be an original, but all such counterparts shall together constitute but one and
            the same instrument.




                    Education of the       of New York                            Pacifrc



Name:                      f                                                      Name:
                                                                                                                f)rll6nn
rite:   ArfZ<Z*.rr 6lileo*lfzal CaqdS€L                                           Tifle: ,.rlogN4t



        State of Florida               )
                                       )         ss,
        County of Palm Beach           )

        on      this /   o^, of                       2019, bofore me, the undersigned, a Notary Publlc ln and for said State,
        personally appeared one Oliver Dunford, personally known to mo or proved to me on the basis of satisfactory evidence to
        be the individual whose name is subscribed to the within instrument and acknowledged to me that he/she executed the
        same in his/her capacity, and that by his/her signature on the instrument, the entity or individual upon behalf of which the
        individual acted, executed lhe instrument.



                                                                                                           NOTARY PUBLIC
 Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 5 of 11


              Attachment A: Recipient Data Privacy and Security Plan

Recipient has hired Logikcull as its off-site document repository. Logikcull is SOC-II T7,pe2,
GDPR, and Privacy Shield compliant. Logikcull's security standards and security-related
information can be found here: https://www.logikcull.com/security and here:
https ://www.1o gikpull.com/privacy-policy.

Documents produced in connection with this Action will be stored by Logikcull in a stand-alone
case-fiIe, which cannot be accessed without a password. Recipient will limit access to this case-file
to Pacific Legal Foundation attorneys assigned to the Action, their assistants and paralegal(s),
Plaintiffs' expert witness(es), and to others if needed to support the attorneys and expert witness(es).
Each person will have a unique password for access, and each will be required in conformity with
paragraph 5 of this Agreement to read this Agreement and to execute a non-disclosure agreement
that includes confidentiality and data-security obligations equivalent to, and no less protective than,
those found in this Agreement, a copy of which is Attachment D to the Agreement.

Finally, so that documents produced pursuant to this Agreement are not stored on Recipient's
servers, Recipient will work with Defendants' counsel so that these documents can be provided
directly to Logikcull for storage. Recipient may, however, maintain hardcopies and electronic copies
of these documents to the extent needed for purposes of this Action (e.g., filing a copy of a document
with the Court, or using copies at depositions), pursuant to this Agreement and the Protective Order.
         Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 6 of 11


            Attachment B-L: DOE Parentso Bilt of Rights for Data Privacy and Security

Both state and federal laws protect the confidentiality of information about your child that identifies
                                                                                          o'personally
him or her. Such information, which includes studentlspecific data, is known as
identifiable information." Under New York state's education law, if you are a parent of a child in
the New York City public school district (the NYC DOE), you have the following rights regarding
the privacy and security of your child's personally identifiable infotmation and data.

(1) Your child's personally identifiable information cannot be sold or released for any commercial
purposes.

(2) If your child is under age 18, you have the right to inspect and review the complete contents of
your child's education records.

(3) Safeguards must be in place to protect your child's personally identifiable data when it is stored
or transferred. These safeguards must meet industry standards and best practices. Examples of such
safeguards include encryption, firewalls and password protection.

(4) You have the right to make complaints about possible breaches of student data and to have such
complaints addressed. Complaints to the New York State Education Department ("SED") should be
directed in writing to the Chief Privacy Officer, New York State Education Department, 89
Washington Avenue, Albany NY 12234, email to CPO@mail.nysed.gov. Complaints to the NYC
DOE should be directed via email to datalsecurity@schools.nyc.gov, or in writing to the Office of
the Chief Information Officer, the Division of Instructional and Information Technology, New York
City Department of Education, 335 Adams Street, Brooklyn NY 11201.

(5) You have additional rights as a parent, including additional privacy rights under federal law.
ih"y ur" found in the NYC DOE's Parents' Bill of Rights and Responsibilities, available here:
https://www.schools.nyc.gov/school-life/policies-fbr-all/parents-bill-of:rieCrts

(6) You can find a complete list of all of the types of student data that the SED collects at this
webllink:
http://www.p12.nlised.gov/irs/sirs/dooumentation/NYSEDstudentData.xlsx

You may also obtain a copy of this list by writing to the Office of Information & Reporting
Services, New York State Education Department, Room 863 EBA, 89 Washington Avenue, Albany,
NY 12234.
         Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 7 of 11


         AttachmentB-22 DOE Parents'Bill of Rights for Data Privacy and Security:
                             Supplemental Information

                               Entity Name: Pacffic Legal Foundation
                       Evaluation: Admissions to the Specialized High Schools

New York Education Law $2-d requires the New York City Department of Education (NYC DOE)
to supplement its Parents' Bill of Rights for Data Privacy and Security with additional information
concerning agreements under which personally identifiable student information (PII) is disclosed. In
accordance with these provisions, it is necessary for you to provide the following. If an item is not
applicable to your agreement, please explain why.

(1) The exclusive purposes for which PII will be used:
For an evaluation of admissions to the Specialized High Schools for classes entering in September
2016 through September 2020.


(2) How you will ensure that the subcontractors or other authorized persons or entities that you
will share the student data or teacher or principal data with, if any, will abide by data protection
and security requirements required by your non-disclosure agreement with the NYC DOE:
Recipient will follow the requirements set forth in Attachment A, including limiting access to
Recipient's lawyers and staff assigned to work on the Action; requiring individual passwords for
each person permitted access; limiting third-party access to those persons who assist Recipient with
respect to the Action and requiring each person to sign the confidentiality statement as set forth in
Attachment D.


(3) When the non-disclosure agreement with the NYC DOE starts and ends and what happens to
PIf upon expiration of the agreement:
This Agreement begins immediately upon entry by the Court, and it will continue through the end
of the Action, including all appeals. At the end of the Action, Recipient will destroy copies of all
documents subject to the Agleement, will confirm with all third-parties granted access that they
have destroyed all documents subject to this agreement, and will instruct Logikcull to end this file
and remove all documents it holds.



(4) If and how a parent, student, eligible student, teacher or principal may challenge the
accutacy of the student data or teacher or principal data that is collected:
Pursuant to its contractual obligations, the Recipient will work with the NYC DOE in processing
challenges to the accuracy of student data in the custody of the Recipient.


(5) Whether the PII will be stored in the US or outside of the US (and if outside of the US,
where), and the security protections taken to ensure such data will be protected (described in
such a m,anner as to protect data security):
Logikcull will maintain all PII on its servers. Recipient and any third parties to whom Recipient
grants access will maintain all Pil, to the extent they maintain copies at all, in the United States. PII
data on Recipient servers will be encrypted at rest in their document-management system which
requires dual-level authentication.
         Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 8 of 11




(6) How the data will be encrypted (described in such a manner as to protect data security):
Recipient and permitted third parties intend to use Logikcull for electronic discovery, Logikcull
utilizes 256-bit AES encryption for. data in transit and at rest. It is SOC-II Type 2, GDPR and
Privacy Shield compliant. PII data on Recipient servers will be encrypted at rest in their document-
management system which requires dual-level authentication.
                Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 9 of 11


                                                Attachment C: Certificate of Records Disposal

                                                          CERTIFICATE OF RECORDS DISPOSAL
         tr   The information described below was destroyed in the normal course of business pursuant to organizational
              retention schedule destruction policies and procedures, and/or written      ent.

Description of lnformation Disposed Of/Destroyed


                                                               PERSON PERFORMING SANITIZATION

Name                                                                                    Title

Organization                                                       Location:                                          Phone

                                                                        MEDIA INFORMATION

Make/Vendor:                                                                            Model Number:

Serial Number(s)/Property Numbers

Media Type                                                                              Source (i.e., user name/property #)


Data Classification                                                                     Data Backed    up?        E   Yes              ENo            E   Unknown

Backup Location (if applicable)

                                                                       SANITIZATION DETAITS
Method Type:             E   Clear                E   Purge                 E   Damage             E   Destruct             E other:
Method Used:             E   Degauss              E   overwrite             E   Block   Erase      E   Crypto   Erase       E other:

Method Details


Tool Used (include version)

Verification    Method: tr      Full                      tr   Quick   sampling         E other:

Post-sanitization Classification:


Notes:

                                                                        MEDIA DESTINATION

E lnternal Reuse                     E   External Reuse                E   Recycling Facility           E Manufacturer                  E other   (specify in Details)


Deta ils


                                                                                SIGNATURE

E   I   attest that the information provided on this Certification of Destruction and Sanitization is accurate to the best of my knowledge


Signature:                                                                                                                      Date:

                                                                                VALIDATION

Name:                                                                                   Title:

Organization                                                      Location:                                                     Phone


Signatu re                                                                                                                      Date:
              Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 10 of 11


                                                      Attachment D:


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHRISTA MCAULIFFE INTERMEDIATE SCHOOL
 PTO,lnc. et al,                                                     AGREEMENT WITH RESPECT TO
                                                                     NON.DISCLOSTIRE AND NON-USE OF
                                        Plaintiffs,                  STUDENT DATASET
                 vs.
                                                                     18   CV tr6s7 (ERXOTW)
 BILL DE BLASIO, in his official capacity as Mayor           of
 New York, et ano.,

                                       Defendants.




          I,                                                                state that:

          1            My address is

          2.           My present occupation or job description is

          3.           I have received a copy of the NON-DISCLOSURE / NON-USE AGREEMENT FOR AN

EVALUATION OF AN EDUCATION PROGRAM (the "Agreement') approved and adopted by the Court

in the above-captioned Action on

          4.           I have carefully read and understand the provisions of the Agreement.

          5.           I will comply with all of the provisions of the Agreement.

          6.           I will hold in confidence, will not disclose to anyone not qualified under the Agreement, and

will                                    -.
       use only for purposes of the above-captioned Action, any document or information that is disclosed to

me concerning or constituting all or part of the Student Dataset.

          7.           I will retum all documents and information that are disclosed to me conceming or

constituting all or part of the Student Dataset and all documents and things that I have prepared relating

thereto, to counsel for Plaintiffs in the above captioned Action, not later than when requested by said counsel

or upon the completion of the above captioned Action, whichever occurs first.
         Case 1:18-cv-11657-ER Document 111-1 Filed 10/01/19 Page 11 of 11


        8.        I hereby submit to the jurisdiction of the Southern District of New York for the purpose of

enforcement of the Stipulation in this action.




    (Signature)




    (Printed Name)




    (Title or Position)




    (Company)




    Dated:
